DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-6 are pending in this application.
Claim 1, 4 are amended.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Arguments
Applicant's arguments filed 01/05/2021 with respect to the rejection(s) of claim(s) 1, 4 under 103 have been fully considered but they are not persuasive. 
Applicant argues that prior art referenced Kin used in the office action does not disclose turn on a switch included in the power supply circuit to output the rectified AC including a noise before the smoothing to the load side. Examiner disagrees, Kin does disclose turning of a switch (switch 100, fig1., [0036]) included in the power supply circuit (100, is in the power supply circuit 1, see shown, fig.1) to output the rectified AC (signal before 130, fig.1) including a noise (rectified AC signal has noise, [0037]) before the smoothing to the load side (signal after 120, 121 before smoothing of signal with 130, 131, [0024]). The rejection of claims 1, 4 as obvious over Kin in view of Yamane is, therefore, maintained.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 1-2, 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kin et al (2012/0300512) (hereinafter “Kin”) and further in view of Yamane (2018/0278154) (hereinafter “Yamane”).
Regarding claim 1, Kin discloses a control circuit (fig.1,14) configured to control a power supply circuit (1) that 5converts an input DC into an AC (see fig.1) by a switching process ([0026]) using a predetermined switching frequency ([0026]), transforms the converted AC by a transformer (fig.1,11), rectifies the transformed AC ([0023]), and outputs a DC ([0024]) obtained by smoothing the rectified AC to a load side (L1, fig.1), the control circuit comprising: a memory ([0027]); and  10a processor ([0027]) coupled to the memory ([0027]) and configured to: turn on a switch (10, fig.1) included in the power supply circuit (1, fig.1) to output the rectified AC (signal before 130, fig.1) including a noise ([0037]) before the smoothing to the load side (L1, fig.1), Kin does not disclose measure a noise level of the load side; change the switching frequency of the power supply circuit;  I5repeat measuring the noise level of the load side and changing the switching frequency of the power supply circuit a predetermined of times; determine the switching frequency to be set for the power supply circuit, based on noise levels obtained from measuring the noise level; and set the determined switching frequency for the power supply circuit. 
Yamane teaches measure a noise level (fig.1, [0025]) of the load side ([0015]); change the switching frequency of the power supply circuit ([0028]);  I5repeat measuring the noise level of the load side ([0015]) and changing the switching frequency of the power supply circuit 
Regarding claim 2, Kin and Yamane discloses the control circuit according to claim 1, wherein the processor is configured to determine the switching frequency that corresponds to a smallest noise level (Yamane [0035]) among the noise levels obtained from measuring the noise level (Yamane [0035]), to be the switching frequency to be set 25for the power supply circuit (Yamane [0028]).
Regarding claim 4, Kin discloses an information processing apparatus (fig.1,1 [0017]) comprising:  5a power supply circuit ([0018]) configured to: convert an input DC into an AC ([0020]) by a switching process ([0019]) using a predetermined switching frequency ([0026]), transform the converted AC by a transformer ([0022]), rectify the transformed AC ([0023]), and 0ooutput a DC ([0024]) obtained by smoothing the rectified AC ([0023]) to a load side (L1, fig.1), a control circuit (14, fig.1) configured to include: a memory (0027]), and a processor ([0027]) coupled to the memory ([0027]) and configured to: turn on a switch (10, fig.1) included in the power supply circuit (1, fig.1) to output the rectified AC (signal before 130, fig.1) including a noise 15before the smoothing to the load side ([0024]), Kin does not disclose an information processing, measure a noise level of the load side, change the switching frequency of the power 20determine the switching frequency to be set for the power supply circuit, based on noise levels obtained from measuring the noise level, and set the determined switching frequency for the power supply circuit.
Yamane discloses measure a noise level (fig.1, [0025]) of the load side ([0015]), change the switching frequency of the power supply circuit ([0028]), repeat measuring the noise level of the load side ([0015]) and changing the switching frequency of the power supply circuit ([0028]) a predetermined of times ([0028]), 20determine the switching frequency to be set for the power supply circuit ([0028]), based on noise levels obtained from measuring the noise level ([0025]), and set the determined switching frequency for the power supply circuit ([0028]). It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the circuit of Kin to include the regulation process of Yamane to provide the advantage of reduce noise component of switching frequency at a power supply output. 
Regarding claim 5, Kin and Yamane disclose the information processing apparatus according to claim 4, wherein the processor is configured to determine the switching frequency that corresponds to a smallest noise level (Yamane [0035]) among the noise levels obtained from measuring the noise level (Yamane [0035]), to be the switching frequency to be set for the power supply circuit (Yamane [0035]).
Claims 3 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kin et al (2012/0300512) (hereinafter “Kin”) in view of Yamane (2018/0278154) (hereinafter “Yamane”) as applied to claims 1, 4 and further in view of Nochimowski et al (2011/0078341)
Regarding claim 3, Kin and Yamane discloses the control circuit according to claim 1, wherein the processor is further configured to measure the noise Ievel of the load side (Yamane ([0014]), however they do not disclose wherein the processor is further configured to: stop an operation of an arithmetic processing device included in an 30information processing apparatus in which the control circuit is included; and 27Fujitsu Ref. No.: 18-01177measure the noise level of the load side after stopping the operation of the arithmetic processing device.
Nochimowski teaches wherein the processor is further configured to: stop an operation of an arithmetic processing device (fig.2,22b) ([0056]) included in an 30information processing apparatus (20b) in which the control circuit is included ([0056]); and27Fujitsu Ref. No.: 18-01177 measure the noise level of the load side ([0056]) after stopping the operation of the arithmetic processing device (22b, fig.2)([0056]). It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the circuit of Kin and Yamane to include information processing apparatus of Nochimowski to provide the advantage of optimizing operation of the information processing apparatus.
Regarding claim 6, Kin and Yamane the information processing apparatus according to claim 4, wherein the processor is further configured to measure the noise Ievel of the load side (Yamane [0014]), however they do not disclose wherein the processor is further configured to: stop an operation of an arithmetic processing device included in the information processing apparatus, and measure the noise Ievel of the load side after stopping the operation of 5the arithmetic processing device.
Nochimowski teaches wherein the processor is further configured to: stop an operation of an arithmetic processing device (22b,  fig.2, [0056]) included in the information processing .
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kawasaki et al (2006/0221654) discloses a switching device and a method of operating a switching power element having a controller with memory for storing the basic pattern of the drive pulses controlling the switching power element.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BART ILIYA whose telephone number is (571)270-0644.  The examiner can normally be reached on M-F: 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571)270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BART ILIYA/ Examiner, Art Unit 2839                      

/KEVIN J COMBER/Primary Examiner, Art Unit 2839